The Attorney               General of Texas
                                          April   16, 1980
MARK WHITE
Attorney General


                   Honorable Gibson D. (Gib) Lewis           Opinion No. MW-174
                   Committee on Intergovernmental
                     Affairs                                 Re: Whether a Board of Firemen’s
                   House of Representatives                  Relief   and   Retirement   Fund
                   Austin, Texas 78769                       Trustees is covered by the Open
                                                             Meetings Act.

                   Dear Representative   Lewis:

                         You have asked our opinion on two questions relating to the application
                   of the Texas Open Meetings Act, article 6252-17, V.T.C.S., to boards of
                   Firemen’s Relief and Retirement Fund Trustees. Your first question is:

                                Does the Board of Firemen’s Relief and Retirement
                              Fund Trustees as set ,forth by Article 6243e, V.T.C.S.,
                              constitute a ‘governmental body’ as defined by Article
                              6252-17, V.T.C.S., The Open Meetings Act’

                           The Texas Open Meetings Act applies to “governmental bodies” as
                   defined by that act. Section l(c) defines “governmental body” to include
                   n. . . every deliberative body having rule-making or quasi-judicial power and
                   classified as a department, agency, or political subdivision of a county or
                   city.”     Boards of Firemen’s Relief and Retirement       Fund Trustees are
                   established in sections 3 and 3B of article 6243e, V.T.C.S.          They are
                   composed of city officials and elected members of the fire department.      In
                   some instances resident citizens of the city are selected to serve as well.
                   The boards’ basic duty is to administer the retirement program established
                   under article 6243e, V.T.C.S.

                          We believe that it is clear that these boards are departments or
                    agencies of the city and have rule-making        and quasi-judicial power.
                   Compare V.T.C.S. article 6243e, section 9 and Board of Firemen’s Relief
                   and Retirement Fund Trustees of Harris County v. Stevens, 372 S.W.2d 572
                   ITex. Civ. App. - Houston 1963, no writ) (quasi-judicial authority) with
                   Attorney General Opinion H-467 (1974) (definition of rule-making and qux
                   judicial authority).




                                                   p. 553
Honorable Gibson D. (Gib) Lewis    -   Page Two     (MW-174)



      Accordingly, we believe Boards of Firemen’s Relief and Retirement     Fund Trustees
are governmental bodies covered by the Texas Open Meetings Act.

     Your second question is:

              Are instances detailed by statute or opinion whereby a Board of
           Firemen’s Relief and Retirement         Fund Trustees   can enter
           ‘executive session,’ and exclude the public.

      Section 2 of the Open Meetings Act details instances in which an executive session is
permissible.   Whether any particular meeting is properly closed under one of these
exceptions set out in section 2 will depend on the facts of the specific situation.

                                       SUMMARY

           Boards of Firemen’s Relief and Retirement     Fund Trustees      are
           governmental bodies covered by the Texas Open Meeti




                                             MARK     WHITE
                                             Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by C. Robert Heath
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

C. Robert Heath, Chairman
Jim Allison
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                             P. 554